Exhibit 10.1
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
June 24, 2009 between Global Employment Holdings, Inc., a Delaware corporation
(“Holdings”), Global Employment Solutions, Inc., a Colorado corporation (“GES,”
and together with Holdings, the “Company”), and Howard Brill (“Employee”).
WHEREAS, Employee, Holdings and GES are parties to an Amended and Restated
Employment Agreement, dated as of July 15, 2006 (the “Old Employment
Agreement”); and
WHEREAS, the Company and Employee desire to amend and restate the Old Employment
Agreement, providing for the continued employment of Employee as Chief Executive
Officer and President of Holdings and GES, upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual undertakings contained herein,
the parties agree as follows:
ARTICLE 1. EMPLOYMENT
1.1 Employment. Holdings and GES agree to continue to employ Employee, and
Employee hereby accepts continued employment with the Company, upon the terms
and conditions set forth in this Agreement for the period beginning on June 24,
2009 (the “Effective Date”) and ending as provided in Section 1.4 (the
“Employment Period”).
1.2 Position and Duties.
(a) During the Employment Period, Employee shall serve as President and Chief
Executive Officer of Holdings and GES. Employee shall report directly to the
Boards of Directors of Holdings and GES.
(b) Employee shall be responsible for the operation and performance of the
Company and shall have the responsibilities and carry out the customary
functions of a President and Chief Executive Officer.
(c) Employee shall devote his best efforts and full business time and attention
(except for reasonable amounts of time devoted to civic and charitable causes,
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries.
Employee shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.

 

 



--------------------------------------------------------------------------------



 



(d) The President and Chief Executive Officer’s duties and responsibilities
shall be those customary of a President and Chief Executive Officer including,
but not limited to: (1) planning, developing and establishing the policies and
directives of the Company; (2) maintaining the position as the top executive
officer in the Company, reporting only to the Boards of Directors of Holdings
and GES; (3) overseeing and developing organizational policies and coordinating
divisions and departments; (4) overseeing the entire budget or all components of
the budget of the Company; (5) directing and planning the formulation of
financial programs to provide funding for new or continued operations;
(6) overseeing and directing the planning and development of industrial, labor
and public relations policies; and (7) overseeing and making decision concerning
the day-to-day operations of the Company.
(e) In the event the Board of Directors of Holdings (the “Board”) requires, upon
a formal resolution duly adopted by the Board, that Employee personally
guarantee any Company loans, obligations or other indebtedness, purchase
additional securities in the Company or make any other personal commitment for
the benefit of the Company outside the scope of the Employee’s employment
hereunder, such action shall be deemed a material diminution of the Employee’
authority, duties and responsibilities.
1.3 Salary, Bonus and Benefits.
(a) During the Employment Period, Employee’s base salary (the “Base Salary”)
shall be $475,000 per annum, which salary shall be payable in regular
installments in accordance with the Company’s general payroll practices. The
Base Salary shall increase automatically on the first day of each calendar year
by the same percentage as the increase, if any, in the most recent annual
average U.S. Total Consumer Price Index from the annual average U.S. Total
Consumer Price Index for the immediately prior calendar year. The Compensation
Committee (the “Compensation Committee”) of the Board shall annually review
Employee’s Base Salary relative to that paid to chief executive officers of
other similarly sized and situated companies; provided, however, the
Compensation Committee shall not reduce the Base Salary.
(b) During the Employment Period, Employee shall be entitled to participate in
all of the Company’s employee benefit programs for which similarly situated
employees of the Company and its Subsidiaries are generally eligible. In
addition, Executive shall be entitled to a monthly car allowance of $1,500.
Employee shall be entitled to six weeks paid vacation per fiscal year during the
Employment Period (which vacation time shall be prorated for any partial fiscal
year); provided, however, that only two weeks of any unused vacation may be
carried forward to the next succeeding fiscal year. The benefits described in
this Section 1.3(b) shall be collectively referred to herein as “Benefits”.
(c) At the end of each fiscal year during the Employment Period, Employee shall
be eligible to receive a bonus based on Holdings’ achieving annual EBITDA target
amounts (“EBITDA Bonus”) and performance criteria (“Performance Bonus”)
established annually by the Compensation Committee. Promptly after the Company’s
receipt of an annual audit generated by the Company’s accountants, but in no
case later than 120 days after the Company’s fiscal year-end, the Company shall
calculate and notify Employee of the bonus earned in the preceding fiscal year.
Except as provided under Section 1.4(b) and 1.4(d), Employee must be employed
with the Company or its Subsidiaries as of the end of a fiscal year to be
eligible for the bonus for such fiscal year. For purposes of this
Section 1.3(c), for any fiscal year, “EBITDA” shall be calculated using the
definition of “Consolidated EBITDA” in the Company’s Senior Secured Convertible
Notes issued on March 31, 2006, as amended and as may be further amended from
time to time, (1) plus, to the extent not already added back, all transaction
costs associated with the Company’s 2006 recapitalization that were paid in such
year, (2) plus or minus, to the extent not already added back or deducted, any
revenues or expenses, respectively, recorded with respect to the warrants issued
on March 31, 2006, (3) plus or minus, to the extent not already added back or
deducted, any revenues or expenses, respectively, that are unrelated to the
Company’s operations prior to March 31, 2006 and (4) minus, to the extent not
already deducted, the bonus to be paid to Employee for such year.

 

2



--------------------------------------------------------------------------------



 



(d) The Company shall reimburse Employee for all reasonable out-of-pocket
expenses incurred by him in the course of performing his duties under this
Agreement upon completion of an expense report in accordance with the Company’s
and its Subsidiaries’ reimbursement, reporting and documentation policies in
effect from time to time with respect to travel, entertainment and other
business expenses.
1.4 Term.
(a) This Employment Period shall commence on the Effective Date and terminate on
the earlier to occur of (i) the date of Employee’s death or Disability, (ii) the
date terminated by the Board for Cause, (iii) the date terminated by the Board
without Cause, (iv) the date of voluntary resignation by Employee, (v) the date
terminated by Employee for Good Reason, or (vi) June 30, 2013 if either party
provides at least 30 days notice prior to June 30, 2013 that the Employment
Period will not be extended for an additional one year term. The Employment
Period will automatically be extended for additional one-year periods unless
either party provides written notice to the other party at least 30 days prior
to the end of the then-current Employment Period of his or its intent not to
extend the Employment Period.
(b) The Company shall have the right to terminate the Employment Period and this
Agreement upon the death (without any requirement for notice) or at any time
upon written notice to Employee in the event of the Disability of Employee. In
the event Employee’s employment hereunder is terminated pursuant to this
Section 1.4(b), all of Employee’s rights to his Base Salary and Benefits shall
immediately terminate as of the date of such termination, except that Employee
(or, in the event that Employee’s employment hereunder is terminated due to
Employee’s death, Employee’s heirs, personal representative or estate) shall be
entitled to: (i) any earned and unpaid portion of his Base Salary, (ii) a pro
rata portion of any bonus earned for the year in which such termination occurs
and accrued and unpaid Benefits up to the date of termination (less all
deductions or offsets for amounts owed by Employee to the Company or its
Affiliates), (iii) an amount equal to the Base Salary, payable within five days
of the date of termination, and (iv) continue to receive for one year following
the date of termination health insurance benefits under the Company’s health
insurance plan for himself and his dependants or other covered family members in
the case of disability, and his dependant or other covered family members in the
case of death; provided, however, that such benefits shall discontinue if
Employee is otherwise eligible for health insurance benefits from another
provider.
(c) The Company shall have the right to terminate the Employment Period and this
Agreement for Cause at any time upon written notice to Employee. Employee shall
have the right to terminate the Employment Period at any time by giving the
Company 30 days written notice. Upon such termination, all of Employee’s rights
to his Base Salary and Benefits shall immediately terminate as of such date of
termination except that Employee shall be entitled to any earned and unpaid
portion of his Base Salary and accrued and unpaid Benefits up to the date of
termination (less all deductions or offsets for amounts owed by Employee to the
Company or its Affiliates).

 

3



--------------------------------------------------------------------------------



 



(d) The Company shall have the right to terminate the Employment Period and this
Agreement without Cause at any time upon written notice to Employee and Employee
shall have the right to terminate the Employment Period and this Agreement for
Good Reason at any time upon written notice to the Company. If the Employment
Period is terminated without Cause or for Good Reason, Employee shall be
entitled to (i) continue to receive for one year following the date of
termination health insurance benefits under the Company’s health insurance plan
for himself and his dependants or other covered family members; provided that
the Employee elects COBRA continuation coverage and provided further that such
benefits shall discontinue if Employee is otherwise eligible for health
insurance benefits from another provider, (ii) an amount equal to two times the
Base Salary, payable within five days of the date of termination, (iii) an
amount equal to the EBITDA Bonus and Performance Bonus paid for the previous
fiscal year, if any, payable within five days of the date of termination; and
(iv) a pro rata portion of any EBITDA Bonus and Performance Bonus earned through
the end of the most recent fiscal quarter (A) with respect to the EBITDA Bonus,
based upon Holdings’ achieving its EBITDA target amounts in accordance with
Holdings’ budget through such fiscal quarter, and (B) with respect to the
Performance Bonus, the Employee achieving the performance criteria established
by the Compensation Committee for such fiscal quarter. If a Sale of the Company
occurs and Employee either (1) is terminated by the purchaser substantially
simultaneously with the Sale of the Company or (2) voluntarily terminates his
employment because the purchaser offers employment on terms that are not
substantially the same or more favorable to Employee than the terms provided in
this Agreement, as determined by the Employee and the Company under an
objectively reasonable standard, Employee shall be entitled to receive
(x) following termination, 18 months health insurance benefits under the
Company’s health insurance plan for himself and his dependants or other covered
family members, provided that the Employee elects COBRA continuation coverage
and provided further that such benefits shall discontinue if Employee is
otherwise eligible for health insurance employed from another provider, (y) an
amount equal to two and one-half times the Base Salary, payable within five days
of the date of termination, and (z) an amount equal to the EBITDA Bonus and
Performance Bonus paid for the previous fiscal year, if any, payable within five
days of the date of termination. If a Sale of the Company occurs and Employee is
offered employment substantially on the same or more favorable terms as
contained in this Agreement, no payments under this Agreement shall be owing to
Employee other than for earned and unpaid Base Salary through the closing date
of the Sale of the Company. Employee hereby agrees that no severance
compensation shall be payable in the event Employee’s employment is terminated
under Section 1.4(a)(i), (ii), (iv) or (vi), or the expiration of any mutually
agreed upon extensions of this Agreement, and Employee waives any claim for
severance or other compensation in such event. The payment of any severance
compensation under this Section 1.4(d) is conditioned upon Employee entering
into the Company’s standard form release agreement, a copy of which is attached
hereto. If Employee is terminated other than for Cause, Employee shall be
released from the provisions of Section 5 (“Employee Lockup”) of the
Noncompetition Agreement entered into as of March 31, 2006 by and between the
Company and Employee.

 

4



--------------------------------------------------------------------------------



 



(e) If the Company exercises its right not to renew or extend the Employment
Period under Section 1.4(a), then Employee shall be entitled to (1) continue to
receive for one year following the date of expiration of the Employment Period
health insurance benefits under the Company’s health insurance plan for himself
and his dependants or other covered family members; provided, however, that such
benefits shall discontinue if Employee is otherwise eligible for health
insurance benefits from another provider, and (2) an amount equal to the Base
Salary, payable within five days of the date of expiration.
(f) Except as expressly set forth in this Section 1.4, all compensation and
other benefits shall cease to accrue upon termination of the Employment Period.
(g) In the event this Agreement is terminated due to Employee’s death or
Disability, by the Company without Cause or by Employee for Good Reason, then
the Company shall cause the repayment of any loans in which Employee is the
primary obligor (other than any sub debt notes purchased by Employee) and remove
Employee as a guarantor of any Company loans, obligations or other indebtedness,
provided that the repayment of such loans and the removal of Employee as a
guarantor does not cause the Company or any of its subsidiaries to default under
its borrowing facilities then in place.
1.5 Confidentiality.
(a) Employee recognizes and acknowledges that the Trade Secrets and Confidential
Information obtained by him while employed by the Company and its Subsidiaries
concerning the business or affairs of the Company, its Subsidiaries or any of
their customers are the exclusive property of the Company and its Subsidiaries.
(b) Employee recognizes and acknowledges that the business design, functionality
and business operation of the computer systems and software which the Company
owns, plans or develops, or acquires from third parties, whether for its own use
or for use by its customers, are confidential in nature and shall be deemed to
be Trade Secrets or Confidential Information, proprietary to and the exclusive
property of the Company. Employee further recognizes and acknowledges that in
order to enable the Company to perform services for its customers, such
customers may furnish to the Company Trade Secrets or Confidential Information
concerning the customers’ business affairs, property, methods of operation or
other data and that the good-will afforded to the Company depends upon, among
other things, the Company and Employee keeping such services and information
confidential.
(c) Employee shall not use for his own account or disclose to any unauthorized
person any Trade Secret or Confidential Information of the Company, its
Subsidiaries or its customers during the Employment Period and thereafter,
whether or not the Trade Secret or Confidential Information is in tangible or
intangible forms, except (i) as required to perform duties for the Company, (ii)
after receiving the prior written consent of the Company, or (iii) to the extent
that such Trade Secret or Confidential Information becomes generally available
to and available for use by the public, other than as a result of Employee’s
breach of his obligations hereunder or the breach of a third party of its
confidentiality or non-disclosure obligations. Employee shall take all necessary
precautions against disclosure of such information to third parties during and
after the term of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(d) Employee shall keep in strictest confidence, both during the Employment
Period and thereafter, and shall not, during the Employment Period or
thereafter, disclose or divulge to any unauthorized person, firm or corporation,
or use directly or indirectly, for Employee’s own benefit or the benefit of
others, any Trade Secret or Confidential Information including, without
limitation, information as to sources of, and arrangements for, the Company’s
business plan(s), use of hardware or software supplied in any way to the Company
or the Company’s customers, submission and proposal procedures, customers or
contact lists.
(e) Upon request of the Company and, in any event, upon the termination of the
Employment Period, Employee shall return to and leave with the Company all
computer programs, documentation, memoranda, notes, records, drawings, manuals,
flow sheets or other documents pertaining to the Company’s business or
Employee’s employment (including all copies thereof). Employee shall also leave
with the Company all other materials involving, containing or incorporating any
Trade Secrets or Confidential Information of the Company, its Subsidiaries or
their customers.
(f) Notwithstanding the foregoing, in the event Employee becomes legally
compelled to disclose Trade Secrets or Confidential Information pursuant to
judicial or administrative subpoena or process or other legal obligation,
Employee may make such disclosure only to the extent required, in the opinion of
counsel for Employee, to comply with such subpoena, process or other obligation.
Employee shall, as promptly as possible and in any event prior to the making of
such disclosure, notify the Company of any such subpoena, process or obligation
and shall cooperate with the Company in seeking a protective order or other
means of protecting the confidentiality of the Trade Secrets and Confidential
Information.
1.6 Ownership of Inventions, Patents, Etc. Employee agrees that all copyrights,
works, inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports, and all similar or related information which relate
to the actual or anticipated business, research and development or existing or
anticipated future products or services of the Company or its Subsidiaries and
which are conceived, developed or made by Employee while employed by the Company
(“Work Product”) shall be the sole and complete property of the Company and that
all other provisions of this Agreement shall fully apply to all Work Products.
Employee further agrees that all Word Products made and works created by
Employee shall be considered “works made for hire” pursuant to the U.S. Federal
Copyright Act of 1976, as amended. Employee shall promptly disclose such Work
Product to the Board, perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish and confirm such
ownership at the Company’s expense (including, without limitation, assignments,
consents, powers of attorney and other instruments) and execute patent and
copyright applications and any other instruments, deemed necessary by the
Company for the prosecution of such patent applications or the acquisition of
letters patent or registration of copyrights in the United States and foreign
countries based on any Work Product created by Employee.
1.7 Non-Compete; Non-Solicitation. Employee has entered into a Noncompetition
Agreement with the Company, dated as of March 31, 2006 (the “Noncompetition
Agreement”), which is incorporated by reference herein.

 

6



--------------------------------------------------------------------------------



 



1.8 Avoidance of Conflict of Interest. While employed by the Company, Employee
shall not engage in any other business activity which conflicts with Employee’s
duties to the Company. Under no circumstances shall Employee work for any
competitor or have any financial interest in any competitor of the Company;
provided, however, that this Agreement does not prohibit investment of a
reasonable part of Employee’s assets in the stock or securities of any
competitor whose stock or securities are publicly traded on a U.S. exchange or
any internationally recognized stock exchanges.
ARTICLE 2. DEFINITIONS
As used in this Agreement, the following terms shall have the definitions set
forth below:
“Affiliate” of the Company means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company, whether by
ownership of voting securities, by contract or otherwise. Any officer or manager
of the Company shall be deemed an Affiliate of the Company.
“Confidential Information” shall mean any data, observations or information,
other than trade secrets, that is material, competitively sensitive, and not
generally available to the public, other than as a result of a breach of a
confidentiality obligation, including, but not limited to, training manuals,
product development plans, marketing strategies and internal performance
statistics.
“Cause” means (i) a material breach of this Agreement by Employee which, to the
extent capable of cure, is not remedied within 30 days of the written notice
thereof, (ii) Employee’s willful and repeated failure to materially comply with
the lawful directives of the Board which, to the extent capable of cure, is not
remedied within 30 days of the written notice thereof, (iii) gross negligence or
willful misconduct by Employee in the performance of his duties hereunder, or
(iv) the commission by Employee of theft or embezzlement of Company property or
any other act (including but not limited to a felony or a crime involving moral
turpitude) that is injurious in any significant respect to the property,
operations, business or reputation of the Company or its Subsidiaries, as
determined in good faith by the Board. The Company shall give Employee written
notice of the existence of the condition or the occurrence of the event which
the Company believes constitutes Cause (which notice must be given within
90 days of the date on which the Company learns of the existence of such
condition or the occurrence of such event).
“Disability” means Employee’s physical or mental illness, disability or
incapacity that prevents Employee from substantially performing his normal
duties hereunder for 6 months or more during any 12-month period, with or
without a reasonable accommodation, determined in good faith by the Board
pursuant to applicable law.

 

7



--------------------------------------------------------------------------------



 



“Good Reason”. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Employee’s written consent:
(1) A material diminution in Employee’s Base Salary;
(2) A material diminution in Employee’s authority, duties, or responsibilities
as set forth in this Agreement;
(3) Imposing a requirement that Employee report to someone other than the Board
of Directors of Holdings or GES;
(4) A material change in the geographic location at which the Employee must
perform the services; or
(5) Any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement;
provided, however, that prior to any such event constituting Good Reason,
Employee shall give the Company written notice of the existence of the condition
or the occurrence of the event which Employee believes constitutes Good Reason
(which notice must be given within 90 days of the date on which Employee learns
of the existence of such condition or the occurrence of such event) and such
condition shall remain uncured for a period of 30 days after the date of such
notice. An event of Good Reason shall occur automatically at the expiration of
such 30-day period if the relevant condition or event remains uncured at such
time.
“Sale of the Company” means (i) the acquisition in one transaction or in a
series of related transactions of a majority or more of the outstanding voting
securities of Holdings or GES following the Effective Date by any person or
“group” (as that term is used in Regulation 13D under the Securities Exchange
Act of 1934), (ii) the sale of all or substantially all of the assets of
Holdings or GES or (iii) the merger of Holdings or GES into another entity,
other than an Affiliate of the Company, by which Holdings or GES is not the
surviving entity; provided, however, that any transaction that does not result
in a change in (a) at least a majority of the members of the Board of Directors
of Holdings or GES following the Effective Date or (b) the holders of at least a
majority of the stockholders (including their respective affiliates and
Subsidiaries) of Holdings or GES following the Effective Date, shall be deemed
not to be a Sale of the Company; provided further that, solely with respect to a
payment subject to Section 409A of the Code (as defined below), any transaction
that does not qualify as a change in the ownership of effective control, or in
the ownership of a substantial portion of the assets, of the Company, shall be
deemed not to be a Sale of the Company.
“Subsidiary” of an entity shall mean any corporation, limited liability company,
limited partnership or other business organization of which the securities
having a majority of the normal voting power in electing the board of directors,
board of managers, general partner or similar governing body of such entity are,
at the time of determination, owned by such entity directly or indirectly
through one or more Subsidiaries.
“Trade Secret” shall mean the whole or any portion or phase of any technical
information, design, process, procedure, formula, improvement, confidential
business or financial information, listing of names, addresses, or telephone
numbers or other information which is secret and of value relating to any
business or profession.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 3. GENERAL PROVISIONS
3.1 Enforcement. If, at the time of enforcement of Sections 1.5, 1.6 or 1.7, a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Employee’s services
are unique and because Employee has access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company, its Subsidiaries and their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violation of, the provisions hereof (without posting a bond or other
security). In the event of Employee’s breach of Section 1.7, the term of the
noncompete period provided for in the Noncompetition Agreement shall be extended
by a period equal to the length of such breach.
3.2 Survival. Sections 1.5, 1.6 and 1.7 shall survive and continue in full force
and effect in accordance with their terms notwithstanding any termination of the
Employment Period or this Agreement.
3.3 Notices. All notices or other communications to be given or delivered under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given when delivered personally, one business day
following when sent via a nationally recognized overnight courier, or when sent
via facsimile confirmed in writing to the recipient. Such notices and other
communications shall be sent to the addresses indicated below:

     
 
  To the Company:
 
   
 
  Global Employment Holdings, Inc.
 
  10375 Park Meadows Drive, Suite 375
 
  Lone Tree, CO 80124
 
  Attention: Chief Financial Officer
 
  Fax: (303) 216-9533
 
   
 
  with a copy to:
 
   
 
  Brownstein Hyatt Farber Schreck, LLP
 
  410 Seventeenth Street, 22nd Floor
 
  Denver, CO 80202
 
  Attention: Adam J. Agron
 
  Fax: (303) 223-1111
 
   
 
  To Employee:
 
   
 
  at the address set forth on the Company’s records

 

9



--------------------------------------------------------------------------------



 



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
3.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
3.5 Entire Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
3.6 Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee.
3.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Colorado.
3.8 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
3.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or of any term or provision hereof.
3.10 Binding Nature. This Agreement shall inure to the benefit of and be binding
upon, the Company and its Subsidiaries and Affiliates, together with their
successors and assigns, and Employee, together with Employee’s executor,
administrator, personal representative, heirs and legatees.
3.11 No Waiver. The failure of the Company to terminate this Agreement for the
breach of any condition or covenant herein by Employee shall not affect the
Company’s right to terminate for subsequent breaches of the same or other
conditions or covenants. The failure of either party to enforce at any time or
for any period of time any of the provisions of this Agreement shall not be
construed as a waiver of such provision or the right of the party thereafter to
enforce each and every such provision.
3.12 Original Agreement. This Agreement amends and restates in its entirety the
Old Employment Agreement as of the Effective Date. On the Effective Date, the
Old Employment Agreement shall automatically terminate and be of no further
force and effect. This Agreement further supersedes any and all prior agreements
between Employee and the Company or the Company’s predecessors in interest with
respect to Employee’s employment, and any such prior agreements shall be void
and of no further force and effect as of the Effective Date.

 

10



--------------------------------------------------------------------------------



 



3.13. 409A Limitations. If Employee is a “specified employee” within the meaning
of Section 1.409A-1(i) of the Treasury regulations as of the date of
termination, then payments to Employee hereunder shall not be made before the
date that is six months after the date of termination (or if earlier, the date
of death of Employee); provided, however, that during such six-month period, the
Company shall make any and all payments contemplated hereunder to the extent
such payments do not exceed two times the lesser of (i) Employee’s annualized
compensation, based upon the annual rate of compensation for the calendar year
preceding the year in which the date of termination occurs, or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the
“Code”), for the year in which the date of termination occurs; and provided
further that any amounts deferred hereunder shall be paid in a lump-sum amount
at the expiration of such six-month period. It is the parties’ intent that no
payment made or to be made hereunder shall be subject to the provisions of
Section 409A(a)(1)(B) of the Code. Accordingly, notwithstanding any payment date
or schedule specified above, the parties agree to work expeditiously to amend
this Agreement to conform to this intent and shall interpret and apply the
provisions of this Agreement in accordance with Section 409A of the Code.
3.14 Arbitration. Subject to the exceptions set forth below, Employee agrees
that any and all claims or disputes that Employee has with the Company, or any
of its employees, which arise out of Employee’s employment or under the terms
thereof, shall be resolved through final and binding arbitration, as specified
herein. This shall include, without limitation, disputes relating to this
Agreement, Employee’s employment with the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Employee Retirement Income Securities Act,
the Racketeer Influenced and Corrupt Organizations Act, or any other federal,
state or local law or regulation now in existence or hereinafter enacted and as
amended from time to time concerning in any way the subject of Employee’s
employment with the Company or its termination. The only claims or disputes not
covered by this paragraph are disputes related to (i) claims for benefits under
the unemployment insurance or workers’ compensation laws, and (ii) issues
affecting the validity, infringement or enforceability of any Trade Secret or
patent rights held or sought by the Company or which the Company could otherwise
seek; in both of the foregoing cases such claims or disputes shall not be
subject to arbitration and will be resolved pursuant to applicable law. Binding
arbitration will be conducted in Denver, Colorado in accordance with the rules
and regulations of the American Arbitration Association (“AAA”), by an
arbitrator selected from the AAA Commercial Disputes Panel with a minimum of
five years experience in employment law. If, at the time the dispute in question
arose, Employee lives and works more than 100 miles from Denver, Colorado, then
Employee has the option of requesting the arbitration take place in the county
in which the Company has an office that is nearest to Employee’s place of
residency. Employee understands and agrees that the arbitration shall be instead
of any jury trial and that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction thereof.
3.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
* * * * *

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Richard Goldman         Richard Goldman        Member of the
Board of Directors and
Compensation Committee            By:   /s/ Steven List         Steven List     
  Chief Operating Officer        GLOBAL EMPLOYMENT SOLUTIONS, INC.
      By:   /s/ Richard Goldman         Richard Goldman        Member of the
Board of Directors            By:   /s/ Steven List         Steven List       
Chief Operating Officer        EMPLOYEE
      /s/ Howard Brill       Howard Brill   

 

12